 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    VINCENT JOHNNY AVALOS,                            Case No. 1:21-cv-00084-JLT (PC)
12                       Plaintiff,                     ORDER DENYING AS MOOT
                                                        PLAINTIFF’S REQUEST TO FILE AN
13           v.                                         ORDER PRESERVING THE RIGHT OF
                                                        TRIAL BY JURY
14    SARA L. KIRCHEN-ROLPH, et al.,
                                                        (Doc. 11)
15                       Defendants.

16

17          Plaintiff has filed a request for an order preserving his right to a jury trial pursuant to Rule

18   38 of the Federal Rules of Civil Procedure. (Doc. 11.) Plaintiff’s complaint includes a jury trial

19   demand. (Doc. 1.) Accordingly, the Court DENIES as moot Plaintiff’s request.

20
     IT IS SO ORDERED.
21

22      Dated:     July 12, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
